Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a member attached to the feederhouse drum” (cl. 1; NOTE: it appears the member is attached to feederhouse 22, similarly as the shelf 123, fig 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the boss" in line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeulen (EP 0448844).

[AltContent: textbox (shelf)][AltContent: arrow][AltContent: textbox (Spacer & shaped portion (shaft / thread))]
[AltContent: textbox (Spacer & shaped portion)][AltContent: arrow][AltContent: textbox (Spacer & shaped portion (thread))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    279
    432
    media_image1.png
    Greyscale



“The arrangement is such that, when not in use, the coil springs 65 position the driven shaft at a minimum distance above the feeder house floor 38 with the resilient stop means 67 abutting against the corresponding apertured brackets 64. In use, the coil springs 65 permit the driven shaft and the forward portion 43 of the apron conveyor 32 to resiliently float away from the feeder house floor 38 when a thick crop layer passes through the gap between said floor 38 and the lower, operative strand of the apron conveyor 32 thus both accommodating the passage of this thick layer of crop material and improving the grip of the apron conveyor 32 thereon.”

1. A feederhouse for an agricultural harvesting machine, the feederhouse comprising: 
a feederhouse body (30) comprising a floor (bottom wall 38); 
a conveyor (chain conveyor 32) comprising a plurality of slats (44);
a feederhouse drum (41) configured to drive the conveyor along the floor of the feederhouse body; 
an adjustable stop configured to limit a distance between the slats of the conveyor and the floor of the feederhouse (see quote above), 
wherein the stop comprises: 
a member attached to the feederhouse drum (fig 2); and 
a spacer rotatably mounted on the member for co-operatively engaging with a shaped portion (marked up) of the member in at least two different orientations in which rotation of the spacer is prevented (adjustable stop 66 and/or stop means 67), 
wherein the spacer is configured to engage the feederhouse body (fig 2) and
wherein each of the at least two different orientation results in a different distance from the member and the feederhouse drum to the feederhouse floor (it is within the capability to adjust distance of the crop passage between at least two positions using the adjustment described above).

2. The feederhouse of claim 1, wherein the shaped portion of the member defines at least one spline (thread, marked up) formed on an outside surface thereof.

3. The feederhouse of claim 1, wherein the member has a shape selected from the group consisting of tubular, cylindrical (marked up), and square.

4. The feederhouse of claim 1, wherein the shaped portion of the member has at least two longitudinal grooves (thread, qualifies as grooves) formed on an outside surface thereof.

5. The feederhouse of claim 1, wherein the member defines an annular groove followed by a ring, wherein the groove is operable to retain a position of a spring (as shown in fig 2 or above, the thread with a spacer and/or a washer capable of retaining) connected to an anchor point on an external face of the feederhouse (shown above).

6. The feederhouse of claim 1, wherein the member is fixedly attached to an outside of a front roller of a feeder conveyor (at mounting pin 61).

7. The feederhouse of claim 6, wherein the member is fixedly attached to the outside of the front roller by bolts (pin/bolt 61).


9. The feederhouse of claim 1, wherein a bottom edge of the spacer rests on top of a shelf portion (marked up) of the feederhouse body.

10. The feederhouse of claim 9, further comprising a spring (65) operable to bias the bottom edge of the spacer against the shelf portion of the feederhouse body.

11. The feederhouse of claim 9, wherein the spacer defines an aperture shaped to receive and co-operatively engage with the shaped portion of the member and the aperture has at least one spline formed on an inner surface of the aperture (the spacer inherently includes a corresponding “spline” or thread).

12. The feederhouse of claim 9, wherein the spacer defines an aperture which is shaped to receive and co-operatively engage with the shaped portion of the member and the aperture has at least two longitudinal grooves formed on an inner surface of the aperture (addressed in cl. 11).

13. The feederhouse of claim 1, wherein the spacer defines an aperture shaped to receive and co-operatively engage with the shaped portion of the member (see cl. 11, 12).

14. The feederhouse of claim 13, wherein the aperture has at least one spline formed on an inner surface of the aperture (see cl. 11, 12).

15. The feederhouse of claim 13, wherein the aperture has at least two longitudinal grooves formed on an inner surface of the aperture (see cl. 11, 12).

16. The feederhouse of claim 1, wherein the spacer has a boss (shown above).

17. The feederhouse of claim 14, wherein the boss has at least two locking apertures (see cl. 11, 12).

18. The feederhouse of claim 1, wherein the conveyor comprises a chain-and-slat conveyor (addressed in cl. 1).

19. An agricultural machine comprising the feederhouse of claim 1 (fig 1).

20. The agricultural machine of claim 18, wherein the feederhouse is configured to detachably support a cutting header (fig 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (EP 0448844), in view of Murray et al (2014/0148286).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Vermeulen does not appear to show a shaft locking pin:

8. The feederhouse of claim 1, wherein the member defines an aperture configured to receive a shaft-locking pin (not shown).

Murray teaches a cotter pin (299) in a shaft aperture.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the member of Vermeulen with the teachings of Murray, because it would not have been outside the skill to use a pin, since it is a well known means for locking the position of a member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Peak (3699753) teaches a front drum (52) having a distance stop to limit the distance between the slats (50) and the bottom wall (26) of the feederhouse.

Digman et al (6330782) teaches a front drum adjustment mechanism (60) allows a front drum to be positioned either closer or further to the feederhouse floor (25A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671